Citation Nr: 0711159	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-04 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1970 to December 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In January 2001 the 
veteran perfected an appeal on the issue of whether new and 
material evidence had been received to reopen previously 
denied claims of entitlement to service connection for 
paranoid schizophrenia, depression, and psychosis.  He 
testified on this matter at a personal hearing at the RO in 
September 2002.  Prior to certification of that issue to the 
Board, the veteran submitted a written statement dated in 
February 2003 in which he stated that he wished to 
immediately drop his appeal on the paranoid schizophrenia, 
depression, and psychosis claim.  Accordingly, that appeal is 
considered withdrawn.  In March 2003 veteran filed the 
instant claim seeking service connection for PTSD.  


FINDING OF FACT

It is not shown that the veteran has a current diagnosis of 
PTSD. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
101, 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in June 2003 and August 2003, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
Although full VCAA notice was not provided to the veteran 
prior to the initial adjudication in this matter, he has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following notice.  The claim was 
readjudicated after all essential notice was given.  See 
November 2004 statement of the case.  He is not prejudiced by 
any notice deficiency, including in timing, earlier in the 
process.  While the veteran did not receive timely notice 
regarding ratings of the disability on appeal or effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), the decision below denies (and does not grant) 
service connection; neither the rating of the disability nor 
the effective dates of any awards are matters for 
consideration.  Hence, the veteran is not prejudiced by non-
receipt of such notice.

The veteran's service medical and personnel records are 
associated with the claims file, as are Social Security 
Administration records, VA treatment and pertinent private 
medical records.  The veteran was afforded a VA psychiatric 
examination in June 2002.  He has not identified any 
pertinent records that remain outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of this claim.


II.  Factual Background

The veteran served in Vietnam in the U.S. Air Force with a 
military occupational specialty of air cargo specialist.  He 
contends that he was in the vicinity of explosions that 
destroyed an ammunition dump, a fuel dump, and a Naval 
Officers Club while at Cam Ranh Bay, and that these 
experiences resulted in his having PTSD.  

Service medical records show that the veteran was 
hospitalized in November 1970 following a suicide attempt.  
Symptoms of depression and a diagnosis of inadequate 
personality, chronic, severe, were noted.  In December 1973 
the veteran was discharged from service under dishonorable 
conditions following an incident of impropriety with two 
underaged boys.  His discharge was later upgraded to 
honorable.  A June 1977 private psychiatric evaluation noted 
diagnoses of pedophilia and sexual orientation disturbance 
(homosexuality).  A September 1977 VA psychiatric examination 
found adult situational reaction in an inadequate personality 
with pedophilia.

The veteran was incarcerated from 1984 to 1993.  Texas 
Department of Criminal Justice treatment records note 
diagnoses of major depression with mood-congruent psychotic 
features and pedophilia.

A July 1995 VA psychiatric examination noted diagnoses of 
schizoaffective disorder, depressive type; and pedophilia.  A 
private psychologist's statement dated in August 2001 noted 
the veteran's psychiatric disability as schizoaffective 
disorder-depressed.  Treatment records from the Vet Center 
noted he was being seen for severe depression.  VA 
psychiatric evaluation in June 2002 resulted in diagnoses of 
schizoaffective disorder, depressive type; pedophilia; and 
personality disorder, not otherwise specified.  The most 
recent VA treatment records note diagnoses of schizoaffective 
disorder, current depression, and pedophilia.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  In the 
absence of proof of a present disability there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  That is the critical question 
here, i.e., does the veteran have PTSD?  See 38 C.F.R. § 
3.304(f).  

It is unclear from the record whether the veteran was exposed 
to a stressor during his Vietnam service.  If the record 
showed a diagnosis of PTSD, that matter would have to be 
resolved.  However, in light of the further findings in this 
case, discussed below, the Board finds that whether or not 
the veteran engaged in combat or has a verified stressor 
event in service does not require resolution at this point.  
What is critically significant, and dispositive in this 
appeal, is that the claims file contains no competent 
(medical) evidence of a diagnosis of PTSD.  Service medical 
records are negative for complaints, findings, treatment, or 
diagnosis relating to PTSD.  Private and VA treatment records 
report admissions for and/or diagnoses of schizoaffective 
disorder, pedophilia, major depression, and personality 
disorder(s), but PTSD was never diagnosed or discussed as a 
potential diagnosis in any of these records.  

The veteran alleges that he has many symptoms of PTSD; 
however, as a layperson, he lacks the expertise to establish 
a diagnosis of PTSD by his own opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Without a medical diagnosis of the disability for which 
service connection is sought, PTSD, there is no valid claim 
of service connection for such disability, and the analysis 
does not need to continue any further.  See Brammer, supra.  
Accordingly, the preponderance of the evidence is against 
this claim and it must be denied. 
ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


